Citation Nr: 1244034	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-36 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from November 1976 to October 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDING OF FACT

A chronic lumbar spine disability was not manifest in active service or to a compensable degree within one year of service discharge; any current lumbar spine disability is not caused or aggravated by such service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received notification prior to the initial unfavorable agency decision through an April 2008 notice letter, with additional notice letters having been sent in March and May 2009.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained, including records related to the Veteran's Social Security Administration (SSA) disability benefits.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  VA's duty to further assist the Veteran in locating additional records has been satisfied.

While the Veteran was not provided a VA examination, one was scheduled in August 2011, for which he failed to appear without showing good cause or requesting the examination to be rescheduled.  The Board will adjudicate the Veteran's claim on the evidence of record.  See 38 C.F.R. § 3.655 (2012).  

All relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Barr, 21 Vet. App. at 307 (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

The Veteran asserts entitlement to service connection for a lumbar spine disability as directly related to an in-service injury in which he slid down a hill while carrying a backpack, stopping suddenly after getting caught on a root.

The Veteran has been diagnosed with a number of chronic lumbar spine disabilities, including spinal cancer, degenerative arthritis and lumbar strain; however, the competent, probative evidence of record does not etiologically link the Veteran's current lumbar spine disability to his service or any incident or disorder incurred therein.  
Service treatment records support the Veteran's assertion of an in-service back injury.  An April 1978 treatment record notes the Veteran presented with back pain in the lower thoracic and upper lumbar areas, noting the earlier back injury.  The Veteran exhibited full range of motion without pain.  X-rays revealed no significant abnormalities.  The assessment was a normal back exam.  There is no indication the Veteran further experienced back pain in service.  In this regard, both October 1978 and September 1979 Reports of Medical Examination, conducted after the initial back injury, notes a normal clinical evaluation of the spine and musculoskeletal system.  Further, a September 1979 Report of Medical History, completed and signed by the Veteran, indicates the Veteran affirmatively denied a history of recurrent back pain.  There is no contemporaneous medical evidence that indicates that the Veteran suffered from a chronic lumbar spine disability during service.

The Board has also considered whether service connection is warranted based on a continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  In this regard, the Veteran has, at times, contended he has suffered from chronic back pain since the in-service injury in 1977.  See, e.g., November 2006 Johnson Health Services (JHS) Medical Report.

The post-service medical evidence indicates the Veteran has injured his back numerous times since service, including in 1970, 1973, 1984, 1987, 1993, and 1996, before having surgery for spine cancer in approximately 2001.  However, the Veteran has not been consistent in reporting the onset, or continuity, of his current back pain.  For example, the November 2006 JHS medical report indicates the Veteran reported back problems since his in-service injury.  The report of an August 1998 neurology examination indicates the Veteran reported an onset of 1984, approximately five years following service discharge.  An April 2010 VA treatment record notes the Veteran reported back pain since 2000, while a May 2003 private treatment record notes the Veteran then denied significant back pain.  The medical evidence does not reflect continuity of symptomatology.

The Board has considered the lay evidence as it pertains to the issue of service connection.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Initially, the Board acknowledges the Veteran is competent to report symptomatology such as back pain.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, in evaluating his assertions of a continuity of symptomatology since service, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).

In determining whether statements and evidence submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

A critical issue in the instant case is the Veteran's credibility.  In its review of the record, the Board is mindful of inconsistencies between the Veteran's statements and the evidence of record.  For instance, as noted above, he now contends he has consistently suffered from some form of back pain since his period of active service.  However, the Board again observes he himself denied a prior history of a recurrent back pain upon his separation from active service, and his spine was clinically evaluated to be normal at the time.  In addition, the Veteran's reports of back pain, including date of onset, have been wildly inconsistent over time.  

The consistency, timing, and accuracy of the Veteran's accounts regarding onset and continuity of symptomatology of his disability raise serious credibility issues.  In this regard, the Board finds it reasonable to believe the Veteran would have reported such a history of chronic back pain at service separation or in the years since, not just at times of intervening back injuries.

Because of the inconsistent, contradictory nature of the Veteran's statements and the evidence of record, the Board finds that they are not credible with respect to the onset and continuity of symptomatology regarding a lumbar spine disability.  Accordingly, the Board finds that there is no credible evidence to support a finding that the Veteran experienced a lumbar spine disability continuously since active service.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current disability.  The Board finds that the weight of the competent evidence is against attributing the Veteran's lumbar spine disability to active duty, despite the appellant's contentions to the contrary.

The Veteran has not submitted a competent medical opinion in support of his claim.  The record indicates the Veteran injured his back several times since service.  The Board may not render its own medical judgment in determining what role, if any, the in-service injury played in the development of the Veteran's current lumbar spine disability.  See, e.g., Colvin v. Derwinski, 1 Vet. App 171 (1991).  VA attempted to obtain a medical opinion to address these etiological questions; however, as noted above, the Veteran failed to report to the scheduled examination and has not provided cause for doing so.  There is no competent medical opinion of record linking the Veteran's current lumbar spine disabilities to his active service.  

As a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., back pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson, 581 F.3d 1313.  Lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Finally, certain chronic diseases, including arthritis, may be presumed to have occurred in service if manifested to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  There is no evidence to suggest the Veteran was diagnosed with arthritis of the spine within one year of service discharge.  Therefore, the presumption does not apply.

The preponderance of the evidence is against the claim for service connection for a lumbar spine disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).  Service connection for a lumbar spine disability is not warranted.


ORDER

Service connection for a lumbar spine disability is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


